Citation Nr: 1225024	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for adenocarcinoma of the rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in October 2011.  He also testified at a hearing before a decision review officer (DRO) at the RO in July 2010.

The Veteran's electronic Virtual VA file was reviewed in connection with this appeal.


FINDING OF FACT

Review of the evidence of record reveals that it is at least as likely as not that cancer of the rectum had its onset in service or within one year of the Veteran's discharge from military service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, carcinoma of the rectum was incurred in service, or may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

 Service connection

The Veteran contends that his adenocarcinoma of the rectum was incurred in service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including cancers, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records, which were incomplete, do not show a diagnosis of any type of cancer.  The Veteran had some anal fissures in service and is service connected for that but there was no evidence of other problems relating to the rectum in service.

The Veteran was diagnosed with rectal cancer in 2004, some 8 years after service.  The Veteran underwent surgery, radiation therapy, and chemotherapy for his cancer.  He now permanently uses an ostomy bag but is cancer free.  

A VA examiner in July 2005 opined that there was no relationship between the Veteran's anal fissure in service and his subsequent development of rectal cancer. 

The Veteran submitted a private opinion from Dr. J.S.H dated in September 2006.  Dr. J.S.H. opined that the Veteran was diagnosed with cancer in 2004, but it was possible that his cancer could have begun about 10 years earlier.  Because of the Veteran's young age, screening colonoscopies would not have been done in 1994 and thus it would not be known if he had a pre-malignant lesion such as a polyp.   The Veteran submitted another letter from Dr. J.S.H. dated in September 2007.  In that letter, Dr. J.S.H. wrote that it was "not unreasonable to assume that the process of malignant transformation begun 10 years ago."  He noted that the Veteran did not have any predisposition towards developing colon cancer and he would fall into the category of sporadic colon cancer.  This model is often cited as justification for screening with colonoscopy every 10 years. 

The Veteran submitted a letter from Dr. J.L. dated in May 2010 who opined that based on the typical time of progression of rectal cancer, it could not be ruled out that the Veteran's cancer was not a result of his time in the military and thus a predisposition to the development of this disease.  He hoped that VA would grant the Veteran VA benefits.

The Veteran testified at a hearing before a DRO.  At that time the Veteran reported that he had a long history of blood in his stool before he first sought medical treatment after service in 2001 for the problem that was later diagnosed as rectal cancer.  He testified that he read that it takes 10 to 15 years for rectal cancer to develop.

The Veteran was afforded another VA examination in October 2010.  The examiner agreed that it was impossible to rule out the anal fissure as a possible cause of cancer and agreed that one could make the assumption that the malignant transformation began 10 years prior to a clear diagnosis.  However, this does not mean that anal fissures are a cause of cancer in general or in this case the cause of the Veteran's rectal cancer.

At his October 2011 hearing the Veteran testified that he intermittently had blood in his stool since service.  As time went on he noticed this occurred more frequently.  He also began experiencing pain with bowel movements, and he finally went to the doctor due to the pain around 2000.  Initially he was diagnosed with hemorrhoids and treated for that, but when symptoms continued further testing ultimately revealed rectal cancer.  He testified that he read that it took 10 to 15 years for rectal cancer to develop and he had been out of service for only eight years when his cancer was discovered.

The Board obtained a medical opinion concerning the cause and time of onset of the Veteran's rectal cancer in April 2012.  The examiner reviewed the Veteran's treatment records.  The Veteran was in the military from 1976 to 1996.  He was reportedly seen a number of times for rectal bleeding while in the service, the last visit being around 1996.  He reportedly complained of painful bowel movements in 2000.  In 2001 he was diagnosed with hemorrhoids and treated with suppositories.  In 2004, with worsening symptoms he was evaluated and diagnosed with a T3 rectal cancer.  Pathology was reported to be a moderately differentiated adenocarcinoma.  He underwent neoadjuvent chemo-radiation and then surgical resection.  He is currently cancer free.  The examiner opined that there was no known causal relationship between anal fissures and rectal cancer.  However, the exact time from pre-malignant changes to cancer cannot be stated with certainty.  It is thought that this could take at least 5 to 10 years.  Thus, it is possible for there to have been at least pre-malignant changes within a year of the Veteran's discharge from service.  Based on the pathologic description of his cancer, this would suggest an intermediate rate of growth.  Therefore, it would appear that there is at least as likely as not a chance that pre-malignant changes were present at or within a year of the Veteran's discharge from service.

Giving the benefit of the doubt to the Veteran, it is at least as likely as not that the Veteran's rectal cancer, or at least precursors to his rectal cancer, occurred during his service or within a year of his discharge.  While no medical professional opined with any degree of certainty that the Veteran's cancer onset in service or within a year thereof, the consensus between the Veteran's treating physicians and the examiner who provided the April 2012 opinion was that there was at least a significant chance that the Veteran's cancer onset during his service but was not discovered until 2004 because rectal cancer takes many years to develop.  Three different medical professionals opined that it was possible that the Veteran's cancer onset during his service or within a year thereof, with the examiner who provided the April 2012 opinion opining that it was at least as likely as not that at least pre-malignant changes were present in service or within a year of service.  While the VA examiners indicated that anal fissures did not cause the Veteran's rectal cancer, they did not provide any opinion about how long the Veteran's cancer took to develop.  There is therefore no medical opinion indicating that the Veteran's cancer, or at least pre-malignant changes, did not develop in service or within one year of service.  Therefore, resolving all doubt in the Veteran's favor, rectal cancer was incurred in service.


ORDER

Service connection for adenocarcinoma of the rectum is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


